 Case 3:19-cv-01190-B-BK Document 19 Filed 07/20/20                  Page 1 of 1 PageID 133



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MICHAEL BERK, #43739-037,                        §
               Plaintiffs,                       §
                                                 §
v.                                               §   Civil Case 3:19-CV-1190-B-BK
                                                 §
MARIA DOUGLAS, ET AL.,                           §
              Defendants.                        §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       SO ORDERED this 20th day of July, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
